Case 1:19-cv-01301-RLM Document 28-12 Filed 07/12/19 Page 1 of 11 PageID #: 229




                       EXHIBIT J
Case
 Case1:19-cv-01301-RLM
       1:19-cv-01301-RLM Document
                          Document28-12
                                   27 Filed
                                        Filed06/27/19
                                              07/12/19 Page
                                                        Page1 2ofof1011PageID
                                                                        PageID#:#:101
                                                                                   230
Case
 Case1:19-cv-01301-RLM
       1:19-cv-01301-RLM Document
                          Document28-12
                                   27 Filed
                                        Filed06/27/19
                                              07/12/19 Page
                                                        Page2 3ofof1011PageID
                                                                        PageID#:#:102
                                                                                   231
Case
 Case1:19-cv-01301-RLM
       1:19-cv-01301-RLM Document
                          Document28-12
                                   27 Filed
                                        Filed06/27/19
                                              07/12/19 Page
                                                        Page3 4ofof1011PageID
                                                                        PageID#:#:103
                                                                                   232
Case
 Case1:19-cv-01301-RLM
       1:19-cv-01301-RLM Document
                          Document28-12
                                   27 Filed
                                        Filed06/27/19
                                              07/12/19 Page
                                                        Page4 5ofof1011PageID
                                                                        PageID#:#:104
                                                                                   233
Case
 Case1:19-cv-01301-RLM
       1:19-cv-01301-RLM Document
                          Document28-12
                                   27 Filed
                                        Filed06/27/19
                                              07/12/19 Page
                                                        Page5 6ofof1011PageID
                                                                        PageID#:#:105
                                                                                   234
Case
 Case1:19-cv-01301-RLM
       1:19-cv-01301-RLM Document
                          Document28-12
                                   27 Filed
                                        Filed06/27/19
                                              07/12/19 Page
                                                        Page6 7ofof1011PageID
                                                                        PageID#:#:106
                                                                                   235
Case
 Case1:19-cv-01301-RLM
       1:19-cv-01301-RLM Document
                          Document28-12
                                   27 Filed
                                        Filed06/27/19
                                              07/12/19 Page
                                                        Page7 8ofof1011PageID
                                                                        PageID#:#:107
                                                                                   236
Case
 Case1:19-cv-01301-RLM
       1:19-cv-01301-RLM Document
                          Document28-12
                                   27 Filed
                                        Filed06/27/19
                                              07/12/19 Page
                                                        Page8 9ofof1011PageID
                                                                        PageID#:#:108
                                                                                   237
Case
  Case
     1:19-cv-01301-RLM
       1:19-cv-01301-RLMDocument
                          Document
                                 28-12
                                   27 Filed
                                       Filed06/27/19
                                             07/12/19 Page
                                                       Page910
                                                             of of
                                                                1011
                                                                   PageID
                                                                     PageID
                                                                          #: #:
                                                                             109238
Case
 Case1:19-cv-01301-RLM
       1:19-cv-01301-RLM Document
                          Document28-12
                                   27 Filed
                                        Filed06/27/19
                                              07/12/19 Page
                                                        Page1011ofof1011PageID
                                                                         PageID#:#:110
                                                                                    239
